Title: From Benjamin Franklin to Humphry Marshall, 22 April 1771
From: Franklin, Benjamin
To: Marshall, Humphry

Sir,
London, April 22. 1771
I duly received your Favours of the 4th. of October and the 17th. of November. It gave me Pleasure to hear, that tho’ the Merchants had departed from their Agreement of Non-Importation, the Spirit of Industry and Frugality was likely to continue among the People. I am obliged to you for your Concern on my Account. The Letters you mention gave great Offence here; but that was not attended with the immediate ill Consequences to my Interest that seem to have been hoped for by those that sent Copies of them hither.
If our Country People would well consider, that all they save in refusing to purchase foreign Gewgaws, and in making their own Apparel, being apply’d to the Improvement of their Plantations, would render those more profitable, as yielding a greater Produce, I should hope they would persist resolutely in their present commendable Industry and Frugality. And there is still a farther Consideration. The Colonies that produce Provisions grow very fast: But of the Countries that take off those Provisions, some do not increase at all, as the European Nations, and others, as the West India Colonies, not in the same proportion. So that tho’ the Demand at present may be sufficient, it cannot long continue so. Every Manufacturer encouraged in our Country, makes part of a Market for Provisions within ourselves, and saves so much Money to the Country as must otherwise be exported to pay for the Manufactures he supplies. Here in England it is well known and understood, that wherever a Manufacture is established which employs a Number of Hands, it raises the Value of Lands in the neighbouring Country all around it; partly by the greater Demand near at hand for the Produce of the Land; and partly from the Plenty of Money drawn by the Manufacturers to that Part of the Country. It seems therefore the Interest of all our Farmers and Owners of Lands, to encourage our young Manufactures in preference to foreign ones imported among us from distant Countries.
I am much obliged by your kind Present of curious Seeds. They were welcome Gifts to some of my Friends. I send you herewith some of the new Barley lately introduced into the Country, and now highly spoken of. I wish it may be found of Use with us.
I was the more pleas’d to see in your Letter the Improvement of our Paper, having had a principal Share in establishing that Manufacture among us many Years ago, by the Encouragement I gave it. If in any thing I can serve you here, it will be a Pleasure to Your obliged Friend and humble Servant
B Franklin
Mr Humphry Marshall
 Addressed: To / Mr Humphry Marshall / West Bradford / Chester County / per Capt. Osborne / with a brown Paper Parcel